﻿I am
grateful for the opportunity to address the General
Assembly at its fifty-seventh session. Allow me at the
23

outset to extend my warmest congratulations to Mr. Jan
Kavan on his well-deserved election to the presidency.
The tragic events of 11 September have made us
reconsider our achievements, real values, and the links
between poverty, development, sustainability, respect
for human rights and real progress. Yet, the goals
envisioned by the perpetrators of those crimes have
certainly not been fulfilled. The world has become
more united and more determined to fight terrorism as
a global threat to the values of civilization. The result
is increased cooperation among specialized services
and bodies of different States, as well as international
organizations. However, we must be prepared for a
long and exhausting confrontation with this evil of our
times.
Last year we were all rightly focused on
Afghanistan. Today we are concerned also about future
steps regarding Iraq as a great threat to world stability
and a shelter for terrorism. Fortunately, after a decade
of being in focus as a crisis area, that South-Eastern
Europe, the Balkans, along with Bosnia and
Herzegovina, as the heart of the region, are no longer
“CNN-able”, given the present growing stability.
The time has come to salute the new image of my
country and to start re-branding the perception of the
region as a whole, which no longer fits anymore the
“Balkan ghosts” stereotype. Great concerns such as
Iraq, the Middle East and Kashmir should not let us
forget that the Balkan region is bearing good news. We
are all striving to finish the job of fully integrating the
region into European democratic structures and values.
Enormous efforts and achievements are behind
us, but we have to be careful and patient until stability
becomes self-sustainable through the building of jobs,
justice and functioning institutions, which will hold
together new democracy.
In the light of last year's terrorist attacks on New
York and Washington, our fragile State — the only
European State where Muslims represent the majority
religious group — was confronted with the heavy
pressure of prejudice regarding a “clash between
civilizations”. But, as members may know, I come from
a State that represented a crossroads of different
cultures and religions, where different civilizations
lived for centuries in tolerance and mutual respect.
Today we are even more convinced that all
problems can be solved only through dialogue based on
good political will. From that position we have joined
the fight against terrorism and organized crime of all
kinds. We have heightened our struggle against
corruption by upgrading and strengthening our State
institutions. We have placed the rule of law at the top
of the agenda. Good work has been done, results have
been achieved and we have thus proved that Bosnia
and Herzegovina is not a no-man's land.
Building democratic institutions, economic
development and the protection and promotion of
human rights are more than ever at the top of our
priorities. Following the recent tragic events and all the
turbulent changes that Bosnia and Herzegovina has
experienced, we strongly believe in the paradigm of
democracy, development and peace as the pillars of
progress and stability for my country, but also for the
immediate neighbourhood and region as well. Only
responsible and accountable governance can bring
about necessary changes and progress for all.
Unfortunately, we are still confronted with the
heavy legacy of the past, and especially with the fact
that the main culprits for the crimes committed in
Bosnia and Herzegovina, Radovan Karadzic and Ratko
Mladic, are at large. The moment they are brought to
justice, it will be easier to reach our goals. That is why
I would like at this juncture to emphasize the
importance of cooperation by all sides concerned with
the International Criminal Tribunal for the former
Yugoslavia in The Hague.
At the same time we are aware that
democratization is sometimes a long process. Post-
conflict peace-building is even more complex. But, we
have set the vision for developing a safe, peaceful,
stable and self-sustainable country, and we shall not
stop half way. Today, we are a full member of the
Council of Europe. More refugees and displaced
persons have returned in recent times as compared to
any other post-war period. In other words, in the last 18
months almost three times more properties, homes and
apartments were given back to refugees and displaced
persons all over Bosnia and Herzegovina than in the
previous five years. Many roads, many villages, many
roofs were built or repaired; many mosques and
churches have also been built or repaired.
The contribution of the United Nations Mission in
Bosnia and Herzegovina (UNMIBH), the Stabilization
Force, the High Representative, the Peace
Implementation Council, the Office of the United
24

Nations High Commissioner for Refugees (UNHCR),
the Organization for Security and Co-operation in
Europe (OSCE) and others in the family of the
international community present in Bosnia and
Herzegovina has been substantial in achieving the
present level of stability and reconstruction.
We particularly recognize the value and the role
of UNMIBH which is completing its mandate at the
end of this year. The police reform and restructuring,
with a view to meeting international standards of
organizational capacity and institutional integrity,
represents a clear success. The United Nations Mission
in Bosnia and Herzegovina was certainly one of the
key players also in establishing the foundation for
effective, democratic and sustainable law enforcement
agencies, a fundamental element for the further
development of Bosnia and Herzegovina as a multi-
ethnic, tolerant and democratic State. We welcome the
transfer of the remaining tasks in this area to the
European Union Police Mission, and especially the
extension of the European Union responsibility in the
area of juridical reform as one of the basic pillars of
self-sustainability, future democratization and the
reform process.
There should be no doubt that the United Nations
has the potential to fulfil its new tasks and thus respond
to the ever increasing challenges of the fast-changing
world. It should provide leadership in building a
prosperous world, founded no longer on force and
threats, but on the rules of international law and respect
for all rights, and rights for all.
In that context I would like to underline that we
support the further democratization and modernization
of the United Nations. New tasks and challenges call
increasing efficiency, cost rationalization and the equal
geographic participation of States and peoples in the
United Nations system. Bosnia and Herzegovina also
supports the continuation of work on reforming the
Security Council, adjusting its membership in
accordance with carefully designed criteria, taking into
account equal geographic representation but not
jeopardizing the efficiency of that United Nations
body.
Allow me to briefly mention some of the
priorities of today's Bosnia and Herzegovina. Bosnia
and Herzegovina has in the past two years proved its
determination to move from the position of passive aid
recipient from the international community to the
position of contributor to international efforts. The fact
that we are in a position to consider the need or even
the imperative of taking a more active and creative
role, and thus a bigger share of responsibility, testifies
to the trend of normalization of the situation in the
country.
Reconstruction is taking place and results are
visible in the economy, social reforms, education,
health care and so on. Economic reforms are directed
towards the establishment of a single economic space
and also with a view to setting up conditions for
upgraded education and thus to offering the choice for
our young generations to remain in Bosnia and
Herzegovina and become the frontrunners of its
development and future.
We have almost fully completed the conditions
set out in the European Union's road map, which we
hope will soon open the process of a feasibility study
for Bosnia and Herzegovina's signing of a stabilization
and association agreement with the European Union.
We have gone through the process of being the object
of international efforts and are now the partner in the
process of making an economically and institutionally
self-sustainable State of Bosnia and Herzegovina. This
is only one phase in a process of finally becoming the
owner of the changes in our country.
In partnership with the international community,
we are streamlining a common strategy for political
stability, institution-building and an economic recovery
programme as the precondition of overall sustainable
development. The entire region, including Bosnia and
Herzegovina, is entering a new stage of stability and
the European integration process, but we still have to
be on the alert. The ghosts of the past, segregation and
wars are losing ground.
In following the trials of war criminals before the
International Criminal Tribunal for the Former
Yugoslavia in The Hague, we are bearing witness to the
hope that justice and the future will finally bury
projects based on genocide. That is why we have to act
on a daily basis against those who are trying to open
the box of drawing new maps or calling for new wars
in the region.
So much energy and so many efforts of the local
and international communities have been invested so
far that we are not even allowed to consider anything
but a strategy for success. Any type of hypothetical exit
strategy of the international community can be based
25

only on a success strategy in building one multiethnic,
democratic and European State of Bosnia and
Herzegovina. Once again, I would like to express the
gratitude of my Government to the international
community for its devoted support towards long-lasting
stability and development in the region.
If the four million people of my country —
Muslims, Orthodox Catholics, Jews and others who
historically lived in tolerance, even in a non-
democratic environment — cannot now live in a
democratic and open society in the middle of Europe,
then the logical question after 11 September is: How
we can be consolidated and organized among the six
billion people of our planet?
Coming from Bosnia and Herzegovina, I am
driven by the force of optimism and the strength of
vision shared by the overall majority of those who do
not want to repeat the past, but are ready to fight for
the future. Jobs, justice for all, solidarity and Europe,
through reforms and strong state institutions, are the
items on our agenda today. We are determined to turn
these words into deeds.




